
	

113 HR 5088 IH: Responsive and Efficient Appeals Courts for Heroes Act of 2014
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5088
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Murphy of Florida (for himself and Mr. Jolly) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish procedures for class actions at the Court of
			 Appeals for Veterans Claims, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Responsive and Efficient Appeals Courts for Heroes Act of 2014.
		2.Class actions before Court of Appeals for Veterans Claims
			(a)Authority for Court of Appeals for Veterans Claims To hear class actionsSubchapter II of chapter 72 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7270.Class actions
						(a)In generalThe Court, acting as a panel or en banc, may hear class action appeals in accordance with this
			 section.
						(b)PrerequisitesOne or more appellants may bring an action under this chapter as the representative party of a
			 class on behalf of all members of the class only if the following criteria
			 are met:
							(1)There is at least one question of law or fact common to the class.
							(2)The class is likely to consist of at least 50 members.
							(3)The resolution of the common questions of law or fact is likely to have a material effect on the
			 claims of the members of the class (including with respect to the process
			 by which such claims are adjudicated).
							(4)The representative party will fairly and adequately protect the interests of the class.
							(c)Certification procedure
							(1)Not later than 60 days after the date on which an appellant has filed an appeal, the appellant may
			 file a motion with the Court to certify the appeal as a class action with
			 respect to an issue that the appellant intends to raise on appeal. Such
			 motion shall address the prerequisites under subsection (b), including by
			 defining the class described in paragraph (2) of such subsection. The
			 Court may waive such 60-day period for good cause shown, including with
			 respect to instances where the appellant determined the appropriateness of
			 the class action procedure as a result of the pleadings filed in the
			 appeal after the filling of the notice of appeal.
							(2)
								(A)Upon the filing of a motion under paragraph (1), the Secretary shall—
									(i)make reasonable efforts to determine the approximate number of individuals with pending claims for
			 benefits for whom class certification is sought under such motion; and
									(ii)file a response to such motion that—
										(I)includes the approximate number of individuals determined under subparagraph (A), including the
			 efforts made by the Secretary to carry out such subparagraph (A); and
										(II)addresses the prerequisites under subsection (b).
										(B)The appellant may file a response to the response of the Secretary under subparagraph (A).
								(3)At an early practicable time after an appellant has filed a motion under paragraph (1) to certify
			 the appeal as a class action and the Secretary has filed a response under
			 paragraph (2)(A), the Court, acting as a panel or en banc, shall determine
			 by order whether to grant class certification with respect to an issue
			 considered under the appeal and allow the appellant to act as the
			 representative party of the class. Such order shall—
								(A)address the prerequisites under subsection (b); and
								(B)if such class certification is granted under the order—
									(i)define, with specificity, the class and issue for which the class is certified; and
									(ii)appoint counsel for the class under subsection (e).
									(4)The Court, acting as a panel or en banc, may alter or amend an order issued under this section
			 before final judgment as justice so requires.
							(5)An order granting class action under paragraph (3) shall direct the Secretary to notify members of
			 the class who are reasonably identifiable in a form the Court determines
			 practicable. Such notice shall state clearly, concisely, and in plain
			 language—
								(A)a definition of the class certified;
								(B)a statement of the common questions of law or fact that will be subject to resolution by the Court
			 on a class basis;
								(C)that a member of the class may enter an appearance through an attorney or nonattorney practitioner
			 if the member so desires but such action is not necessary;
								(D)any other matters the Court determines appropriate.
								(6)In determining the class under paragraph (3), the Court may only include individuals who have, as
			 of the date of the entry of judgment of the Court on the class action,
			 filed a claim and such claim has not been finally resolved, including any
			 appeals from a denial of such claim.
							(7)Any judgment in a class action (whether favorable or unfavorable to the class) shall include a
			 description of the issue decided, the resolution of the issue, and the
			 individual to whom notice of the certification of the action was directed.
							(d)Conduct of appeal
							(1)In hearing a class action, the Court may issue such orders as are necessary for the efficient and
			 fair resolution of the action, including with respect to—
								(A)the determination of the manner in which proceedings will be conducted in order to advance the
			 resolution of the common questions of law or fact;
								(B)whether additional notices should be made to members of the class concerning the status of the
			 appeal or any other matter the Court determines appropriate;
								(C)whether the individual claims of members of the class should be stayed pursuant to paragraph (2) or
			 any other orders the Court determines appropriate with respect to the
			 maintenance of such individuals claims; and
								(D)any other matter the Court determines appropriate.
								(2)The Court may stay, in whole or in part, the individual claims of members of the class, including
			 on a case-by-case basis, during the period in which the Court is
			 considering the class action. In determining whether to issue such a stay,
			 the Court shall consider—
								(A)the views of the parties;
								(B)whether issuance of such a stay would be likely to decrease the time that members of the class, the
			 representatives of the class, and the Secretary would have to expend on
			 the individual claims subject to the stay; and
								(C)whether such a stay is in the interests of justice in order to preserve the right of the members of
			 the class to benefit from a favorable resolution of the common questions
			 of law or fact by eliminating the possibility that individual claims would
			 be finally denied during the pendency of the class action.
								(e)Class counsel
							(1)If the Court certifies a class action, the Court shall appoint counsel to represent the members of
			 the class. Regardless of the number of applicants to serve as such a class
			 counsel, in appointing such class counsel, the Court shall consider the
			 following matters:
								(A)The work counsel has done in identifying and preparing for adjudication of the common questions of
			 law or fact of the class action.
								(B)The experience of counsel in and knowledge of the law concerning benefits administered under this
			 title.
								(C)The general experience of counsel in appellate litigation.
								(D)The record of the counsel for professionalism.
								(E)The resources that counsel will commit to representing the class.
								(F)If an attorney, whether the counsel is a member of a bar of a State in good standing.
								(G)Such other factors pertinent to the ability of counsel to fairly and adequately represent the
			 interests of the class.
								(2)The Court may appoint an interim class counsel if the Court determines such appointment necessary
			 to protect the interests of the class during the period preceding an
			 appointment under paragraph (1).
							(3)Class counsel appointed under paragraph (1) or (2), and co-counsel appointed under paragraph (4),
			 shall fairly and adequately represent the interests of the class at all
			 times.
							(4)If the Court determines that there is more than one applicant who is qualified under paragraph (1)
			 to serve as class counsel, the Court shall appoint the counsel whom the
			 Court determines is best able to represent the interests of the class.
			 Counsel appointed under this subsection may be counsel to an organization
			 permitted to intervene under subsection (f) if such counsel meets the
			 requirements of paragraph (1).
							(f)InterventionAn organization named in or approved under section 5902 of this title may seek leave to intervene
			 in a class action appeal. Such organization may seek to intervene during
			 the period beginning on the date on which the motion is filed under
			 paragraph (1) of subsection (b) and ending on the date that is 60 days
			 after the date on which the Court grants class certification under
			 paragraph (3) of such section. The Court shall grant intervention if the
			 organization has an interest in the common questions of law or fact in the
			 class action but may limit the intervention to specific matters determined
			 appropriate by the Court. The Court may issue such other orders concerning
			 the conduct of an intervenor as the Court determines necessary for the
			 fair and efficient resolution of the class action.
						(g)Settlement, voluntary dismissal, compromise, or agreed upon remandThe appeal of the appellant and a common issue of law or fact in a class action may be settled,
			 voluntarily dismissed, compromised, or remanded by agreement only with the
			 permission of the Court. The following procedures apply to a proposed
			 settlement, voluntary dismissal, compromise, or agreed upon remand:
							(1)The Court shall direct notice to all members of the class who are reasonably identifiable and would
			 be bound or affected by the proposal to settle, dismiss, compromise, or
			 remand the matter.
							(2)If the proposal to settle, dismiss, compromise, or remand the matter would bind a member of the
			 class, the Court may approve such proposal only after a hearing, for which
			 notice is provided to the class, and on findings that such proposal is
			 fair, reasonable, and adequate.
							(3)The parties seeing approval of a proposal to settle, dismiss, compromise, or remand the matter
			 shall file a statement with the Court identifying any agreement made in
			 connection with such proposal.
							(4)Any member of the class may object to the proposal to settle, dismiss, compromise, or remand the
			 matter under any reasonable means the Court establishes for such
			 objections and such objection may only be withdrawn with the permission of
			 the Court.
							(h)Attorneys’ fees and costsCounsel appointed under subsection (e) to represent the class, and counsel for an intervenor under
			 subsection (f), may seek an award of fees and costs under section 2412 of
			 title 28. Nothing in this section shall affect any right of initial
			 counsel for the representative party from also seeking an award of fees
			 under such section.
						(i)AppealsAny member of the class, or individual who would be a member of the class if class certification
			 was granted under subsection (c)(3), may appeal any decision of the Court
			 issued under this section, including an order granting or denying class
			 certification, under the terms set forth in section 7292 of this title.
			 The United States Court of Appeals for the Federal Circuit shall have
			 exclusive jurisdiction to review and decide any such appeal and the
			 provisions of subsections (d)(1) and (e) of section 7292 of this title
			 shall be applicable to such appeal.
						.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 7269 the following new item:
				
					
						7270. Class actions..
			3.Salary of judges of Court of Appeals for Veterans ClaimsSection 7253(e) of title 38, United States Code, is amended by striking district courts and inserting courts of appeals.
		
